department of the treasury internal_revenue_service washington d c s tax_exempt_and_government_entities_division mar uil no riteaneasseantestis rekkkeererererekeerekk krerekekeekerereere legend se t ep rast taxpayer a krekrereeeereerkerer tin reeeekkee financial_institution a eee financial_institution b ee eae e financial_institution c fan ileeee financial_institution d hedi lw alelalalaealelelaiaelelehaiaialelehaiea le cee lelelalalehabaalalabaetalehaielehaiaeie oo teeth ira do eee ee etter ee eeeees fire iiia ee terri iii iii roth_ira s cc eeeeeeeseeeeeseeees iiit r rti roth_ira t ccc eee eeeeee eee iii iri it roth_ira u eee eeees ilelelelalailelelehalaeialehehabeiaheiehihia roth_ira v cc seeeeseeeeeeeneee lelelalailalelelahaiedelalelahaeieielaleha roth_ira w rekkekekreeaakekerekeeerreag roth_ira x eeeeeeeeeeeeaee sensaunseanenennnnunenent roth_ira yy eeeeee cece ees ialaltalalaelaeatalalalaalebaaleiee roth_ira z eeeeeecee eee eeeees eir ii rite ie amount ee ceeeeereeeteeeees alalaiaelelaiae amount eeeeeeeee eens s lelaialaialla amon cece cece eeee eee eens alalalalalaaialala amount cccceeceeeee eens k alaiaiaiaiaiaiaiall amount eee eceeeeeeee eens alalailalalalaaia dear rakkkkeekek this is in response to a request dated 1hhhhhhhh os suddlemented by correspondence dated sec_48h and hhh in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations regulations on your behalf you submitted the following facts and representations in connection with your request taxpayer a maintained a number of individual_retirement_arrangements iras described in sec_408 of the internal_revenue_code the code saneneeeeesexerrree taxpayer a converted ira a to roth_ira s also maintained by financial_institution a on taxpayer a rolled over roth_ira s into roth_ira t with financial_institution d totaling amount on on taxpayer a converted ira b to roth_ira u with both accounts maintained by financial_institution b on taxpayer a rolled roth_ira u into roth_ira v with financial_institution d totaling amount on taxpayer a converted ira c to roth_ira w with financial_institution c on taxpayer a rolled roth_ira w into roth_ira x with financial_institution d totaling amount on taxpayer a converted ira d to roth_ira y with financial_institution d totaling amount on taxpayer a converted ira e to roth_ira z with financial_institution d totaling amount taxpayer a believed he was qualified to recharacterize iras a through e into roth iras because he miscalculated his applicable income based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period of days in which to recharacterize roth iras t v x y and z back to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations l t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the internal_revenue_service service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer's request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert iras a through e into roth iras t v x y and z respectively because his modified_adjusted_gross_income exceeded dollar_figure for the year of the conversion and the year to which the contributions at issue relate taxpayer a failed to recharacterize roth iras t v x y and z back to traditional iras within the time permitted by law therefore it is necessary to determine whether taxpayer a of sec_301_9100-3 of the regulations is eligible for relief under the provisions although taxpayer a was ineligible for the roth_ira conversions taxpayer a was unaware that he was ineligible until receiving notice from his accountant that his modified_adjusted_gross_income exceeded the limit as a résult the due_date for recharacterizing had passed taxpayer a requested this ruling after discovering his mistake prior to the service discovering his failure to make a timely election to recharacterize thus taxpayer a satisfies clause i of sec_301_9100-3 of the regulations in addition because the statute_of_limitations does not commence until the filing of the return the statute_of_limitations on taxpayer a’s federal_income_tax return remains open and the interests of the government would not be prejudiced by providing relief accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize roth iras t v x y and z back to traditional iras this letter assumes that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact identification_number at - _ please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group
